Case 0:17-cv-60426-UU Document 428-18 Entered on FLSD Docket 02/08/2019 Page 1 of 5




                               ANNEX
                                 18
Case 0:17-cv-60426-UU Document 428-18 Entered on FLSD Docket 02/08/2019 Page 2 of 5




                                Exhibit
                                  81
Case 0:17-cv-60426-UU Document 428-18 Entered on FLSD Docket 02/08/2019 Page 3 of 5




                                                                                   Charles D. Tobin
                                                                                   Tel: 202.661.2218
                                                                                   Fax: 202.661.2299
                                                                                   tobinc@ballardspahr.com




     July 12, 2018

     Via E-Mail (evan@cfwlegal.com)

     Evan Fray-Witzer, Esq.
     Ciampa Fray-Witzer, LLP
     20 Park Plaza, Suite 505


     Re:      Subpoena to Turner Broadcasting Systems, Inc., d/b/a/ CNN
              Aleksej Gubarev, et al. v. Buzzfeed, Inc. et al.
              Case No. 17-cv-60426

     Dear Mr. Fray-Witzer:
             As you know, we represent Turner Broadcasting Systems, Inc. (“TBS”) and Cable
     News Network, Inc. (“CNN”), in connection with the records subpoena you served, on behalf
     of the plaintiffs, on TBS in this matter on June 8, 2018.
        To confirm the discussions you and I have had, our clients will withdraw the objections
     we served, in reliance on your representation that the plaintiffs have agreed:
                To narrow the subpoena to documents reflecting (1) the number of clicks from the
                 BuzzFeed article to the CNN article for the time period January 10, 2017 – February
                 10, 2017; and (2) number of clicks from the BuzzFeed article to the CNN article
                 from January 10, 2017 – present day;
                To not subpoena TBS or CNN again in this case.
        Enclosed please find documents Bates stamped CNN_000001 and CNN_000002, which
     provide the information responsive to your narrowed request. Note that we have marked the
     documents “Confidential” pursuant to the parties’ Amended Confidentiality Stipulation and
     Protective Order entered by the Court on December 8, 2017.
           Thank you for your cooperation in our discussions.

     Very truly yours,



     Charles D. Tobin

     CDT/rtw

     Enclosures
                                                                             CONFIDENTIAL
        Case 0:17-cv-60426-UU Document 428-18 Entered on FLSD Docket 02/08/2019 Page 4 of 5
Entry Pages Report
Report Suite: CNN - ADBP Production (5/31/2011)
Date: Tue. 10 Jan. 2017 - Fri. 10 Feb. 2017
Segment: Buzzfeed referrals

 Report Type: Ranked                                                     Compare to Report Suite: None
 Selected Metrics: Entries                                               Compare to Segment: None
 Broken Down by: None                                                    Item Filter: None
 Data Filter: (advanced filter...)                                       Percent Shown as: Number




   Entry Pages                                                                                                Entries
1. cnn:c:/2017/01/10/politics/donald-trump-intelligence-report-russia/                                    20,671    100.0%


   Total                                                                                                      20,671




                                                                                                                    Page 1
                                                                                                         CNN_000001
                                                                             CONFIDENTIAL
        Case 0:17-cv-60426-UU Document 428-18 Entered on FLSD Docket 02/08/2019 Page 5 of 5
Entry Pages Report
Report Suite: CNN - ADBP Production (5/31/2011)
Date: Tue. 10 Jan. 2017 - Thu. 28 Jun. 2018
Segment: Buzzfeed referrals

 Report Type: Ranked                                                     Compare to Report Suite: None
 Selected Metrics: Entries                                               Compare to Segment: None
 Broken Down by: None                                                    Item Filter: None
 Data Filter: (advanced filter...)                                       Percent Shown as: Number




   Entry Pages                                                                                                Entries
1. cnn:c:/2017/01/10/politics/donald-trump-intelligence-report-russia/                                    21,889    100.0%


   Total                                                                                                      21,889




                                                                                                                    Page 1
                                                                                                         CNN_000002
